Exhibit 10.19

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

FIBER SUPPLY AGREEMENT

 

by and among

 

PLUM CREEK MARKETING, INC.,

 

 

and

 

ESCANABA PAPER COMPANY

 

 

November 15, 2005

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED FIBER SUPPLY AGREEMENT

 

THIS AMENDED AND RESTATED FIBER SUPPLY AGREEMENT, (this “Agreement”) dated as
November 15, 2005, by and among PLUM CREEK MARKETING, INC., a Delaware
corporation (“Seller”) and ESCANABA PAPER COMPANY, a Delaware corporation
(“Buyer”), amends and restates the Fiber Supply Agreement, dated as of May 2,
2005 (the “Original Agreement”), by and between ESCANABA TIMBER LLC, a Delaware
limited liability company, (“Escanaba Timber”) and Buyer.

 

RECITALS

 

WHEREAS, Escanaba Timber and Buyer entered into the Original Agreement, pursuant
to which Escanaba Timber sold and Buyer purchased wood fiber located on certain
timberlands owned by Escanaba Timber;

 

WHEREAS, Escanaba Timber and Plum Creek Timberlands, L.P., a Delaware limited
partnership (“Timberlands Owner”) have entered into a Real Estate Purchase and
Sale Agreement (the “Sale Agreement”), dated as of September 30, 2005, pursuant
to which, subject to the terms and conditions thereof, Escanaba Timber has
agreed to sell and Timberlands Owner has agreed to purchase all of the
timberlands presently owned by Escanaba Timber as described in the Sale
Agreement in the Market Region (the “ET Timberlands”);

 

WHEREAS, Timberlands Owner and Seller have entered into as of the date hereof a
Stumpage Agreement pursuant to which Timberland Owner has committed to make
available to Seller from the ET Timberlands all of the wood fiber necessary for
Seller to satisfy its obligations under this Agreement;

 

WHEREAS, one of the conditions to the consummation of the purchase and sale
contemplated by the Sale Agreement is the assignment and assumption of all of
Escanaba Timber’s rights and obligations under the Original Agreement to Seller
and the amendment and restatement of the Original Agreement as provided herein,
in each case effective as of the closing of the transactions contemplated by the
Sale Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants described in this
Agreement and other good and valuable consideration the receipt and sufficiency
of which are acknowledged, Seller and Buyer hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever used in this Agreement, the following terms shall have the respective
meanings given to them in the provisions thereof indicated below:

 

--------------------------------------------------------------------------------


 

“AAA” shall have the meaning provided in Section 10.14(a).

 

“AF&PA” shall have the meaning provided in the definition of “Sustainable Forest
Practice Standards”.

 

“Agreement” shall have the meaning provided in the opening paragraph of this
Agreement.

 

“Annual Plan” shall have the meaning provided in Section 2.3(a).

 

“Annual Volumes” shall have the meaning provided in Section 2.3(b).

 

“Assumed Volume” shall have the meaning provided in Section 10.2(b).

 

“Aspen Pulpwood” means pulpwood from aspen.

 

“Calendar Year” means a full year beginning on January 1 and continuing through
December 31 thereof.

 

“Delivery Distance” means the trucking distance between a harvest site and a
Delivery Location (which delivery location is within the Market Region), which
is based on the zones described in Article IV hereof.

 

“Delivered Product Price” shall have the meaning provided in Section 4.1(a).

 

“Delivery Location” means a delivery point for Products purchased hereunder or
Products sold by Seller to an unrelated third party within the Market Region.

 

“ET Timberlands” means the timberlands owned by Escanaba Timber LLC on the date
hereof and as legally described in the Real Estate Purchase and Sale Agreement
dated September 30, 2005 by and between Escanaba Timber LLC and Plum Creek
Timberlands, L.P.

 

“Force Majeure” shall have the meaning provided in Section 2.4(a).

 

“Force Majeure Period” shall have the meaning provided in Section 2.4(c).

 

“Hardwood Pulpwood” means pulpwood from hardwood species of timber.

 

“Hemlock Pulpwood” means pulpwood from hemlock.

 

“Liens” shall have the meaning provided in Section 6.2(b).

 

“Losses” shall have the meaning provided in Section 6.2(b).

 

“Market Region” shall mean the Upper Peninsula of Michigan and the eleven air
mile area of property commonly known as the “Reciprocity Zone” in the State of
Wisconsin. “Mill” shall mean Buyer’s pulp and paper mill located in Escanaba,
Michigan.

 

Annex A-2

--------------------------------------------------------------------------------


 

 “Mixed Softwood Pulpwood” means all softwood pulpwood other than Pine Pulpwood
and hemlock.

 

“Most Recent Price by Species” shall have the meaning provided in
Section 4.1(b).

 

“New Owner” shall have the meaning provided in Section 10.2(b).

 

“Objection Notice” shall have the meaning provided in Section 10.2(b).

 

“Past Due” shall have the meaning provided in Section 4.4.

 

“Person” shall have the meaning provided in Section 10.1(b).

 

“Pine Pulpwood” means the following species of timber:  Jack Pine Pulpwood, Red
Pine Pulpwood, White Pine Pulpwood and Spruce Pulpwood.

 

“Price Period” shall have the meaning provided in Section 4.1(b).

 

“Products” means Softwood Pulpwood, Hardwood Pulpwood,  Aspen Pulpwood and
Hemlock Pulpwood.

 

“Product Category” shall mean any one of the following:  Hardwood Pulpwood,
Aspen Pulpwood, Mixed Softwood Pulpwood, Pine Pulpwood, or Hemlock Pulpwood.

 

“Product Specifications” shall have the meaning provided in Section 2.1.

 

“Semi-Annual Period” shall mean each January 1 through June 30 and July 1
through December 31 of each calendar year throughout the Term.

 

“Semi-Annual Pricing Date” shall mean each January 7 and July 7 of each year
during the Term.

 

“Softwood Pulpwood” shall mean Mixed Softwood Pulpwood, Hemlock Pulpwood and
Pine Pulpwood.

 

“Sustainable Forest Practice Standards” shall mean practices substantially in
compliance with standards substantially similar to the Sustainable Forestry
Initiative of the American Forest and Paper Association (the “AF&PA”) as those
standards may be modified by AF&PA from time to time.

 

“Transfer” shall mean any sale, lease, conveyance, exchange, assignment,
hypothecation, disposition, foreclosure or other transfer (excluding the
granting of a mortgage or other security agreement), directly or indirectly
(whether by agreement, operation of law or otherwise), of all or any portion of
the ET Timberlands.

 

“Term” shall have the meaning provided in Section 5.1.

 

Annex A-3

--------------------------------------------------------------------------------


 

“Valuation Consultant” shall mean either George Banzhaf & Company of Milwaukee,
Wisconsin or Steigerwaldt Land Services of Tomahawk, Wisconsin, or if such firms
are no longer in existence, another reputable, professionally qualified Person
meeting all of the following criteria.  Such Person (i) is not an Affiliate of
either Seller or Buyer, (ii) during the past two (2) years has not transacted
substantial business with either Seller or Buyer, and (iii) does not have less
than five (5) years experience relating to sales of timber within the Market
Region.  If Seller and Buyer are unable to agree on the Valuation Consultant, an
arbitrator selected pursuant to Section 10.14 below shall select such Valuation
Consultant.  Seller and Buyer shall provide to the Valuation Consultant such
information as the Valuation Consultant shall reasonably request to facilitate
the determinations to be made by the Valuation Consultant hereunder.

 

ARTICLE II

 

PURCHASE OF PRODUCTS

 

Section 2.1             Purchase of Softwood Pulpwood, Hardwood Pulpwood and
Aspen Pulpwood.  Seller agrees to sell, and Buyer agrees to purchase, receive
and pay for, in each calendar year (a “Calendar Year”), the Annual Volumes of
Products.  All Products purchased pursuant to this Agreement shall satisfy,
respectively, the specifications for the Products set forth in Annex A, as may
be modified from time to time in accordance with Section 2.2 (the “Product
Specifications”).  For the purposes of this Agreement, a ton shall weigh two
thousand (2,000) pounds.

 

Section 2.2             Modification of Specifications.  Buyer may, from time to
time, and upon at least two (2) months prior written notice to Seller,
reasonably modify any of the Product Specifications that Buyer applies to
substantially all of its Product suppliers to the Mill.  Buyer shall not modify
the Product Specifications to set higher standards for Seller than for any such
other Products suppliers.  All Products sold by Seller to Buyer following the
date the new specifications become effective shall satisfy such modified Product
Specifications.  If Product Specifications are modified to set higher standards,
the Annual Volumes shall be adjusted downward as deemed reasonably necessary by
Seller, and subject to Buyer’s reasonable approval, as a result of said higher
standards.

 

Section 2.3             Annual Plan.

 

(a)           Prior to September 1 of each Calendar Year during the Term, Seller
shall complete and submit to Buyer a written delivery plan with respect to the
Products to be made available for purchase by Buyer during the next Calendar
Year (the “Annual Plan”).  Said Annual Plan shall include estimates of delivery
of the Products by Delivery Distances, month and accumulated into estimated
quarterly deliveries.  The Annual Plan shall set forth the quantity of Products
Seller intends to make available to Buyer during the next Calendar Year, said
quantities to be subject to the terms of Article III.   The parties acknowledge
and agree that Escanaba Timber submitted an Annual Plan

 

Annex A-4

--------------------------------------------------------------------------------


 

for 2006 that includes the obligation to deliver and sell 535,000 tons of
Products to Buyer (the “Original 2006 Plan”).  Pursuant to Article III hereof,
Seller and Buyer agree that the Original 2006 Plan will be amended to reduce the
volume to be sold and delivered during 2006 to 500,000 tons of Products.

 

(b)           Buyer shall within 30 days of receipt of said Annual Plan confirm
with Seller the volumes of the Products Buyer agrees to purchase from Seller
during the next Calendar Year; provided, however, that unless Seller agrees
otherwise, Buyer must agree to purchase at least ninety percent (90%) of the
volumes set forth in the Annual Plan.  Said agreed upon volumes shall then
become in the aggregate the “Annual Volumes” Buyer agrees to purchase and Seller
agrees to deliver in the next Calendar Year.

 

(c)           Following adoption of each Annual Plan (or as adjusted according
to Section 2.3(b) above), the parties shall act in good faith and each use their
respective reasonable best efforts to implement such Annual Plan in accordance
with its terms.  Products shall be delivered throughout the Calendar Year in
accordance with the Annual Plan for such year; provided, however, that during
any Calendar Year, Seller may vary its deliveries, and Buyer may vary its
purchases of Products, subject to Section 4.2 herein, as long as variations in
delivery are immaterial and will not impair the operations of the Mill or the
operations of Seller on the ET Timberlands.

 

Section 2.4             Force Majeure .

 

(a)           For the purposes of this Agreement, the term “Force Majeure” means
any cause, condition or event beyond Buyer’s and/or Seller’s reasonable control
that delays or prevents either party’s performance of its obligations hereunder,
including war, acts of terrorism (which shall not include civil demonstrations),
acts of government, acts of public enemy, riots, lightning, fires, explosions,
storms, floods, infestation, power failures, other acts of God or nature, labor
strikes or lockouts by employees, or other disputes involving either party, an
involuntary ceasing of operations at the Mill for a minimum of thirty (30)
consecutive days, and other similar events or circumstances; provided, however,
that “Force Majeure” shall not include (i) a party’s financial inability to
perform (unless such inability is caused by a general suspension of payments by
banks in the United States),  (ii) an act, omission or circumstance arising from
the negligence or willful misconduct of the party claiming that a Force Majeure
event has occurred, or (iii) adverse financial or market conditions.  The
parties shall use reasonable best efforts to mitigate the effects of the Force
Majeure, and if the cause of Force Majeure can be minimized or remedied, both
parties shall use reasonable best efforts to do so promptly.

 

(b)           Subject to the provisions of this Section 2.4, neither party shall
be liable hereunder for a delay in or failure of performance of its obligations
hereunder that is caused by Force Majeure.  If Force Majeure results in a
reduction, but not a complete cessation, of Buyer’s operations in connection
with this Agreement, Buyer shall not reduce its purchases of any Product from
Seller in greater proportion than the reduction in Buyer’s purchases of any such
Products from all its suppliers of pulpwood to

 

Annex A-5

--------------------------------------------------------------------------------


 

the Mill.  Notwithstanding anything contained in this Agreement to the contrary,
Force Majeure (other than a general suspension of payments by banks in the
United States) shall not excuse Buyer from its obligation to pay, pursuant to
the terms of this Agreement, Seller for any quantity of Product delivered by
Seller.

 

(c)           The quantity of any Product otherwise required to be purchased or
delivered hereunder shall be reduced as a result of Force Majeure for the period
during which such Force Majeure is in effect and continuing (such period, the
“Force Majeure Period”), based on the respective quantity for each Calendar Year
in which such Force Majeure is in effect, prorated (if applicable) for the
portion of such year constituting all or part of such Force Majeure Period.  If
the Force Majeure Period is less than 15 days, (i) Buyer shall be required to
purchase the volume of Products not purchased during the Force Majeure Period
within the next 180 days following the end of the Force Majeure Period, and
(ii) Seller shall be required to make available the volume of Products not
delivered during the Force Majeure Period within the next 180 days following the
end of the Force Majeure Period.  If the Force Majeure Period is more than 14
days, Buyer shall not be required to purchase the volume of Products not
purchased during the Force Majeure Period, and Seller shall not be required to
make available the volume of Products not delivered during the Force Majeure
Period.  Notwithstanding anything contained in this Agreement to the contrary, 
Seller shall have the right, but not the obligation, to sell that quantity of
the Product Buyer is unable to purchase because of Force Majeure to any third
party purchaser or purchasers in the event Force Majeure prevents Buyer from
performing hereunder.

 

(d)           Force Majeure shall not relieve a party of its obligations or
liability hereunder unless such party shall give notice (including a reasonable
description of such Force Majeure) to the other party as soon as reasonably
possible and in any event within fifteen (15) days of the occurrence of such
Force Majeure.  Upon request, the party whose obligations were suspended shall
provide the other party with a plan for remedying the effects of such Force
Majeure.  The party prevented from performing by Force Majeure shall keep the
other party advised by written notice of all matters affecting such Force
Majeure, and the extent of the delay by reason thereof.  Such party shall notify
the other party in writing of the termination of such Force Majeure within three
(3) days after such termination.

 

ARTICLE III

 

MINIMUM VOLUMES

 

Section 3.1             Minimum Volumes by Calendar Year.  With respect to the
Products to be purchased by Buyer hereunder, Seller shall make available to
Buyer in the applicable Annual Plan the following minimum volumes of Products
for each Calendar Year during the Term of this Agreement:

 

Annex A-6

--------------------------------------------------------------------------------


 

(a)           2005.   From the date hereof through December 31, 2005, 55,000
tons of Hardwood Pulpwood; 7,000 tons of Mixed Softwood Pulpwood; and 9,000 tons
of Aspen Pulpwood.

 

(b)           2006 – 2016.  For the Calendar Years beginning January 1, 2006 and
ending December 31, 2016, 500,000 tons.

 

(c)           2017 – 2019 - To the extent Buyer and Seller mutually agree to
extend the Term pursuant to Section 5.2 below, for Calendar Years beginning
January 1, 2017 and ending December 31, 2019, 500,000 tons.

 

ARTICLE IV

 

PRICE AND DELIVERY TERM

 

Section 4.1             Prices. 

 

(a)           The price to be paid by Buyer to Seller for the Products sold and
purchased hereunder shall be the fair market value thereof as hereinafter
determined (the “Delivered Product Price”).  The parties agree that the initial
Delivered Product Prices for the Products for the period from the date hereof
through December 31, 2005 shall be as set forth in Schedule 4.1.  The Delivered
Product Prices for the Products shall be adjusted as of January 1, 2006 and each
subsequent July 1 and January 1 thereafter and shall be effective for deliveries
first made on July 15 and January 15 of each calendar year.  The parties agree
that the Products shall be comprised of five categories:  Hardwood Pulpwood,
Aspen Pulpwood, Mixed Softwood Pulpwood, Pine Pulpwood, and Hemlock Pulpwood
(each, a “Product Category”).  Each six-month calendar period described in this
Section is hereinafter referred to as a “Semi-Annual Period.”

 

(b)           Not later than January 7, 2006 and each subsequent July 7 and
January 7 of each Calendar Year during the Term (or on such date as the parties
may mutually agree) (each, a “Semi-Annual Pricing Date”), Seller and Buyer will
determine the Delivered Product Price for the ensuing half-year utilizing the
process described in this Section.  On or before December 15, 2005 and each
subsequent June 15 and December 15 of each Calendar Year of the Term, Seller and
Buyer will jointly and mutually agree upon a schedule of standard haul rates by
haul zone (the “Standard Haul Pricing Table”).  The Standard Haul Pricing Table
to be effective on January 1, 2006 is as follows:

 

Zone

 

Miles

 

Haul Rate

 

1

 

0-30

 

$

5.64

 

2

 

30-60

 

$

7.45

 

3

 

60-90

 

$

9.07

 

4

 

90-120

 

$

11.17

 

5

 

120-150

 

$

13.09

 

6

 

150-180

 

$

14.79

 

7

 

180-210

 

$

16.49

 

 

Annex A-7

--------------------------------------------------------------------------------


 

(c)           In addition, not later than each Semi-Annual Pricing Date during
the Term, Seller and Buyer will each assemble a table of the volume weighted
open market delivered prices and a table of volumes by Delivery Distance for
each Product Category (in the case of Seller, the delivered prices Seller
received from unrelated third parties, excluding the Annual Volumes, in the
immediately preceding Semi-Annual Period for Products produced from the ET
Timberlands (or other timberlands owned by Seller or Seller’s affiliated
companies in the Market Region as of Sepember 30, 2005)  and delivered in the
Market Region for each Product Category and in the case of Buyer, the prices
Buyer paid to unrelated third parties, excluding the Annual Volumes, for
Products produced from within the Market Region and delivered to any Delivery
Location in the immediately preceding Semi-Annual Period) (the “Delivered Price
and Volume Tables”).    Buyer shall include all payments made to its suppliers
of Products for purposes of its calculations hereunder except for fuel
adjustments or snow bonuses, the payments for which are provided for in
Section 4.1(h) hereof.  In addition, for purposes of assembling their respective
Delivered Price and Volume Tables, each party must include the prices and
volumes of any Products sold by Seller and purchased by Buyer in any Semi-Annual
Period in excess of the Annual Volumes.  The prices shown in each party’s
Delivered Price and Volume Table shall be the weighted average for all volume
sold in each Product Category and Zone during the preceding Semi-Annual Period. 
An example of a Delivered Price and Volume Table is as follows:

 

Delivered Prices ($/ton):

 

Zone

 

Hardwood

 

Aspen

 

Mixed Sftwd

 

Pine

 

Hemlock

 

1

 

$

30.00

 

$

35.00

 

$

40.00

 

$

45.00

 

$

25.00

 

2

 

$

31.00

 

$

36.00

 

$

41.00

 

$

46.00

 

$

26.00

 

3

 

 

 

 

$

37.00

 

$

43.00

 

 

 

$

27.00

 

4

 

$

33.00

 

 

 

 

$

44.00

 

$

48.00

 

 

 

5

 

$

35.00

 

 

 

 

$

44.00

 

$

50.00

 

$

29.00

 

6

 

$

37.00

 

$

41.00

 

 

 

 

$

50.00

 

$

31.00

 

7

 

$

39.00

 

$

45.00

 

$

50.00

 

$

53.00

 

$

33.00

 

 

Volume (in tons)

 

Zone

 

Hardwood

 

Aspen

 

Mixed Sftwd

 

Pine

 

Hemlock

 

1

 

1,200

 

100

 

1,500

 

450

 

300

 

2

 

100

 

600

 

1,200

 

650

 

600

 

3

 

 

 

1,500

 

300

 

 

 

900

 

4

 

1,500

 

 

 

500

 

850

 

 

 

5

 

600

 

 

 

800

 

950

 

900

 

6

 

200

 

500

 

 

 

250

 

600

 

7

 

800

 

60

 

600

 

650

 

300

 

 

Annex A-8

--------------------------------------------------------------------------------


 

(d)           When each party has assembled its internal Delivered Price and
Volume Table, each party will deduct the Standard Haul Rate for each Zone from
the respective prices for each Product Category to arrive at a pre-haul price
for each Product Category in each Zone (the “Road Side Price”).  For each
Product Category, each party will then calculate a “Weighted Average Road Side
Price” by taking the sum of the volumes times the road side price for each haul
zone, divided by the total volume delivered for each product as follows:

 

(Delivered Price - Haul Rate) x Volume for each zone

=

Weighted Average Road Side

Total Volume in each Product Category

 

Price in each Product Category

 

For illustration purposes, using the Delivered Price and Volume Table shown
above, the calculations would be as follows:

 

Roadside Prices:

 

Zone

 

Hardwood

 

Aspen

 

Mixed Sftwd

 

Pine

 

Hemlock

 

1

 

$

24.36

 

$

29.36

 

$

34.36

 

$

39.36

 

$

19.36

 

2

 

$

23.55

 

$

28.55

 

$

33.55

 

$

38.55

 

$

18.55

 

3

 

 

 

$

27.93

 

$

33.93

 

 

 

$

17.93

 

4

 

$

21.83

 

 

 

$

32.83

 

$

36.83

 

 

 

5

 

$

21.91

 

 

 

$

30.91

 

$

36.91

 

$

15.91

 

6

 

$

22.21

 

$

26.21

 

 

 

$

35.21

 

$

16.21

 

7

 

$

22.51

 

$

28.51

 

$

33.51

 

$

36.51

 

$

16.51

 

**

 

$

22.71

 

$

27.82

 

$

33.31

 

$

37.28

 

$

17.24

 

 

--------------------------------------------------------------------------------

**  Weighted Average Roadside Price by Product

 

(e)           Not later than each Semi-Annual Pricing Date during the Term,
Seller and Buyer will submit to the other their respective Weighted Average Road
Side Price for each of the Product Categories.  Seller’s and Buyer’s combined
Weighted Average Road Side Price for each Product Category will be computed
using a 1/3 weight for Seller’s prices and 2/3 weight for Buyer’s prices, the
result of which is hereinafter referred to as the “Combined Road Side Average.” 
The Combined Road Side Average for each Product Category will be added to the
Haul Rate in each Zone to determine the final Delivered Product Price for each
Product Category in each Zone.

 

(f)            The foregoing notwithstanding, in the event Buyer materially
changes the sourcing of Products into its Mill (i.e., purchases five percent
(5%) or more of the total Products used at the Mill in any Semi-Annual Period
(excluding the

 

Annex A-9

--------------------------------------------------------------------------------


 

annual Volumes) from sources outside the Market Region, or uses purchased
stumpage to source twenty percent (20%) or more of the total Products Buyer uses
at the Mill in any Semi-Annual Period (excluding the Annual Volumes)), the
parties agree to examine the method for determining the fair market value for
the products sold and purchased hereunder.  If Seller notifies Buyer that Seller
reasonably believes than an adjustment to the pricing mechanism is appropriate
in light of the foregoing circumstances, Seller and Buyer agree to negotiate in
good faith to determine an appropriate adjustment in Buyer’s Delivered Price and
Volume Table for the relevant Price Period in an effort to accurately reflect
market data for Buyer’s purchases of Products used in its Mill operations.  In
the event Seller and Buyer are unable to agree on such an adjustment within 20
days following any such request by Seller, Seller and Buyer shall retain the
Valuation Consultant to make any such determination, which determination shall
be binding upon the parties.  Buyer agrees to provide to Seller its sourcing
percentages periodically upon request.

 

(g)               Notwithstanding anything herein to the contrary, Seller
acknowledges and agrees that as a result of differences, by way of example, in
product specifications or pre-sorting requirements imposed by Buyer under this
Agreement and those imposed by other purchasers of the same Products from
Seller, inclusion of sale prices to other purchasers of such Products with
different specifications, pre-sorting requirements or other similar types of
differences (including increased prices paid by other customers that incorporate
fuel adjustments or snow bonuses, whether or not formally characterized as such)
in customer requirements in determining Seller’s Weighted Average Road Side
Price would be inappropriate absent an adjustment to the calculation of Seller’s
Weighted Average Road Side Price. Amount to reflect the different cost of
selling the same Product with different product specifications, pre-sorting
requirements or other comparable differences in specifications.  In the event
Buyer notifies Seller of any instance where Buyer reasonably believes that such
an adjustment is necessary in light of the foregoing circumstances, Buyer agrees
to negotiate in good faith with Seller an appropriate adjustment in Seller’s
Pricing Amount for the relevant Price Period to reflect such cost differential. 
In the event Seller and Buyer are unable to agree on such an adjustment within
20 days following any such request by Buyer, Seller and Buyer shall retain the
Valuation Consultant to make any such determination, which determination shall
be binding upon the parties.

 

(h)               In addition to the other amounts payable hereunder, in the
event Buyer pays any amounts to any pulpwood supplier to any Delivery Location
for fuel adjustments or snow bonuses, Buyer shall make comparable and
contemporaneous payments to Seller.  Any such payments made to Seller or any
payments made to Seller from other pulpwood customers (whether or not formally
characterized as fuel adjustments or snow bonuses) pursuant to this
Section 4.1(g) shall not be used in calculating the Delivered Price and Volume
Table.

 

Section 4.2             Pay or Take. 

 

(a)           Seller agrees to sell and deliver, subject to Force Majeure,  and
Buyer agrees to purchase, subject to Force Majeure, the Annual Volumes of
Products

 

Annex A-10

--------------------------------------------------------------------------------


 

to be produced under the direction of Seller during each Calendar Year as
determined in Section 2.3 (c).  If for any Calendar Year, Seller fails for any
reason other than Force Majeure to tender to Buyer at least ninety percent (90%)
of the designated Annual Volumes of Products, Seller will pay Buyer at a rate of
$15.00 per ton multiplied by the difference between (x) ninety percent (90%) of
the Annual Volumes of Products for the applicable Calendar Year minus (y) the
volume of Products actually tendered by Seller during such Calendar Year, as
liquidated damages and not as a penalty, and Buyer shall have no further claim
for damages on account of such shortfall in the delivery of the Annual Volumes. 
Payment shall be made by Seller to Buyer on demand no later than fifteen (15)
days from Buyer’s written request for such payment.  Notwithstanding the
foregoing, if adverse weather conditions during the last ninety (90) days of any
Calendar Year prevent Seller from delivering the Annual Volumes for said
Calendar Year, the payments provided for in this Section 4.2(a) shall not apply
unless and to the extent said volumes (together with any volumes required with
respect to the first quarter of the following Calendar Year) are not delivered
on or before March 31 of the following Calendar Year.  Seller shall keep Buyer
advised of any such adverse weather conditions and Buyer’s need for additional
time to deliver said volumes.

 

(b)           If for any Calendar Year, Buyer fails for any reason other than
Force Majeure to purchase at least ninety percent (90%) of the Annual Volumes of
Products from Seller, then Buyer shall pay Seller for the shortage at a rate of
$15.00 per ton multiplied by the difference between (x) ninety percent (90%) of
the Annual Volumes of Products for the applicable Calendar Year minus (y) the
volume of Products actually purchased by Buyer hereunder during such Calendar
Year, as liquidated damages and not as a penalty, and Seller shall have no
further claim for damages on account of Buyer’s failure to purchase the Annual
Volumes.  Payment shall be made by Buyer to Seller on demand no later than
fifteen (15) days from Seller’s written request for such payment.

 

Section 4.3             Delivery Terms.  All Products covered by this Agreement
shall be delivered to Buyer F.O.B. to the Mill, Buyer’s Bovine or Trout Lake
woodyards or to such other locations in the Market Region as Buyer and Seller
may reasonably agree (any such location, a “Delivery Location”).  Risk of loss
and title shall pass when the Products are unloaded at the Delivery Location.

 

Section 4.4             Payment.  Buyer shall pay Seller within fifteen (15)
days after the date of delivery for any Products delivered to Buyer, based upon
the volume of the Products delivered, as determined by the weight of such
Products at the time of delivery.  Payments made after fifteen (15) days from
the date of delivery shall be considered past due (“Past Due”).  For payments
that are Past Due, Buyer shall pay interest at a rate per annum equal to the
daily prime rate as reported in the Wall Street Journal plus four percent (4%)
for each day that the payments are Past Due.  Such interest shall be calculated
daily on the basis of a year of 365 days and the actual number of days for which
interest is due.  If at any time during the Term there are any payments
outstanding to Seller that are Past Due, then, in addition to any other remedies
it may have hereunder, Seller may suspend deliveries to Buyer until such time as
all Past Due payments have been paid in full.  In such event, Seller shall have
no obligation to supply or make up any portion of the Annual Volumes scheduled
for delivery and not delivered

 

Annex A-11

--------------------------------------------------------------------------------


 

during such suspension and shall in no way be liable to Buyer for any Losses (as
defined below in Section 6.2(b)) or payments pursuant to Section 4.2(a) related
to any shortfall in delivered volumes of Products arising out of said
suspension.

 

Section 4.5             Disputes.  If the personnel designated by Buyer and
Seller with operational responsibility for implementing this Agreement are
unable to agree as to any matter set forth in this Article IV then such matter
shall be addressed by the executives responsible for timberland management for
Seller and wood procurement for Buyer.  If such executives are unable to agree,
then such matter shall be determined by an arbitrator pursuant to Section 10.14.

 

Section 4.6             Compliance with Product Specifications.  If any shipment
of any Product fails to satisfy the applicable Product Specifications,   Buyer
shall have the right to reject such shipment. Buyer shall notify Seller of any
such rejection as soon as reasonably possible.

 

Section 4.7             Limitation of Warranties.  EXCEPT FOR THE WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PRODUCTS ARE BEING SOLD “AS IS,” AND
SELLER IS NOT MAKING ANY OTHER WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS
OR IMPLIED, INCLUDING, IN PARTICULAR, ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE (AS DEFINED IN THE DELAWARE UNIFORM COMMERCIAL CODE),
ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED, DISCLAIMED AND WAIVED BY BUYER.

 

ARTICLE V

 

TERM

 

Section 5.1             Term.  This Agreement shall expire on December 31, 2016,
unless this Agreement is sooner terminated for cause pursuant to Section 9.1
hereof, or unless this Agreement is extended as provided in Section 5.2 (the
“Term”).

 

Section 5.2             Extension of Term.               The Term of this
Agreement may be extended for one (1) additional three (3) year term upon the
mutual written agreement of each of Buyer and Seller, which extension term shall
commence concurrently with the expiration of the initial term, upon the same
terms and conditions as contained in this Agreement or on such other terms and
conditions as may otherwise be agreed upon by Buyer and Seller. 

 

Annex A-12

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.1             Warranty of Quality.  Seller warrants and covenants that
it will act in good faith and use its reasonable best efforts to cause all
Products to meet the Product Specifications.

 

Section 6.2             Ownership of Products.  (a)  Seller warrants and
covenants that all Products delivered to Buyer will be free and clear of all
Liens (as defined in Section 6.2(b) below).  Seller shall protect, indemnify,
defend and hold harmless Buyer against any Losses (as defined in
Section 6.2(b) below) incurred or sustained by Buyer arising out of or resulting
from any Liens applicable to any of the Products at the time delivered by
Seller.

 

(b)  The term “Liens” means any and all liens, charges, mortgages, deeds to
secure debt, pledges, security interests, options of record, adverse claims or
other encumbrances of a liquidated amount or which are otherwise statutorily
enforceable, other than liens for ad valorem taxes not yet due and payable;
provided, however, none of the aforementioned shall constitute a “Lien” in the
event the same fails to prevent Seller from performing any of its obligations
hereunder.  The term “Losses” means any and all claims, liabilities,
obligations, losses, fines, costs, royalties, proceedings, deficiencies or
damages (whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims) including, but not limited to, out-of-pocket
expenses and reasonable actual attorneys’ and actual accountants’ fees incurred
in the investigation or defense of any of the same or in enforcing any of their
respective rights hereunder.

 

Section 6.3             Power and Authority; Enforceability.  Seller represents
and warrants that it is a corporation duly organized and validly existing under
the laws of the State of Delaware, and that it has all requisite corporate
authority to enter into this Agreement and to perform its obligations
hereunder.  Seller represents and warrants that this Agreement has been duly
authorized, executed and delivered by Seller and constitutes the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as may be limited by (i) bankruptcy, reorganization,
insolvency, moratorium, receivership or other similar laws affecting or relating
to the enforcement of creditors’ rights or remedies generally, and (ii) general
principles of equity (whether considered at law or in equity).

 

Section 6.4             Compliance with Laws; Maintenance of Timberlands. 
Seller agrees that its performance of this Agreement shall comply in all
material respects with applicable state and federal laws and regulations,
including, but not limited to, all environmental laws and the Fair Labor
Standards Act of 1938, as amended.

 

Section 6.5             Seller as Independent Contractor.  No relationship of
employer and employee, or master and servant, is intended to exist, nor shall
any be construed to exist, between Buyer and Seller, or between Buyer and any
servant, agent,

 

Annex A-13

--------------------------------------------------------------------------------


 

employee, subcontractor or supplier of or to Seller as a result of the parties
entering into or performing this Agreement.  Each party hereto shall select and
pay its own servants, agents, employees, subcontractors and suppliers, and
neither such party nor any of its servants, agents, employees, subcontractors
and suppliers shall be subject to any orders, supervision or control of the
other party hereto.  The parties acknowledge that this Agreement does not create
a partnership, joint venture or any relationship other than a contract between
independent parties.

 

Section 6.6             Buyer Power and Authority; Enforceability.  Buyer
represents and warrants that it is a corporation duly organized and validly
existing under the laws of the State of Delaware, and that it has all requisite
corporate authority to enter into this Agreement and to perform its obligations
hereunder. Buyer represents and warrants that this Agreement has been duly
authorized, executed and delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as may be limited by (i) bankruptcy, reorganization, insolvency,
moratorium, receivership or other similar laws affecting or relating to the
enforcement of creditors’ rights or remedies generally; and (ii) general
principles of equity (whether considered at law or in equity).

 

ARTICLE VII

 

DEFAULT AND INDEMNIFICATION

 

Section 7.1             Indemnity. 

 

(a)           Buyer shall in no way be liable for any personal injuries
(including death), property damage or other Losses caused by, resulting from, or
attributable to, Seller’s performance under this Agreement, the operation of the
business of Seller or the acts of any servant, agent, employee, subcontractor or
supplier of Seller in connection with this Agreement, except to the extent such
Loss is finally judicially determined to have arisen out of or resulted from the
negligence or intentional misconduct of any of Buyer, its subsidiaries and other
affiliates, or any of its or their respective servants, agents, officers,
partners, directors, employees, subcontractors or suppliers. Seller shall
protect, defend, indemnify and hold harmless NewPage Holding Corporation,
NewPage Corporation, Buyer, and their respective subsidiaries and affiliates,
and each of its and their respective agents, officers, partners, directors,
employees, successors and assigns, from and against any claim, demand, cause of
action, lawsuit or other Loss arising out or resulting from performance of this
Agreement by Seller, or of any servant, agent, employee, subcontractor or
supplier of or to Seller, including any Loss based on the strict liability of
Buyer except to the extent such Loss is finally judicially determined to have
arisen out of or resulted from the negligence or intentional misconduct of any
of Buyer, its subsidiaries and other affiliates (other than Seller), or any of
its or their respective servants, agents, officers, partners, directors,
employees, subcontractors or suppliers.

 

(b)           Seller shall in no way be liable for any personal injuries
(including death), property damage or other Losses caused by, resulting from, or

 

Annex A-14

--------------------------------------------------------------------------------


 

attributable to, Buyer’s performance under this Agreement, the operation of the
business of Buyer or the acts of any servant, agent, employee, subcontractor or
supplier of Buyer in connection with this Agreement, except to the extent such
Loss is finally judicially determined to have arisen out of or resulted from the
negligence or intentional misconduct of any of Seller, its subsidiaries and
other affiliates, or any of its or their respective servants, agents, officers,
partners, directors, employees, subcontractors or suppliers.  Buyer shall
protect, defend, indemnify and hold harmless Seller, and its subsidiaries and
other affiliates, including, but not limited to, Timberland Owner, and each of
its and their respective agents, officers, partners, directors, employees,
successors and assigns, from and against any claim, demand, cause of action,
lawsuit or other Loss arising out or resulting from performance of this
Agreement by Buyer, or of any servant, agent, employee, subcontractor or
supplier of or to Buyer, including any Loss based on the strict liability of
Seller, except to the extent such Loss is finally judicially determined to have
arisen out of or resulted from the negligence, or intentional misconduct of any
of Seller, its subsidiaries and other affiliates, or any of its or their
respective servants, agents, officers, partners, directors, employees,
subcontractors or suppliers.

 

Section 7.2             Certain Remedies.  Notwithstanding anything in this
Agreement to the contrary, Buyer’s sole and exclusive remedies against Seller
(following the expiration of any applicable cure period) in the event that
Seller breaches its obligation to provide the Annual Volumes of Products
required under this Agreement shall be (a) to receive the payment provided
pursuant to Section 4.2(a) of this Agreement, and (b) to terminate this
Agreement pursuant to Section 9.1 of this Agreement. 

 

ARTICLE VIII

 

CONSENT TO JURISDICTION

 

Section 8.1             Consent to Jurisdiction.  In connection with any
proceeding initiated by any party under or with respect to this Agreement and
the transactions contemplated hereby, each party hereby consents to the
jurisdiction of any United States Federal Court sitting in the state of Michigan
having jurisdiction in the matter.  Each party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefor it hereby irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement, or the
breach, termination or validity of this Agreement, or the transactions
contemplated by this Agreement.

 

ARTICLE IX

 

TERMINATION

 

Section 9.1             Termination for Cause.  This Agreement shall immediately
terminate if any one of the following events (each, a “default”) has occurred
and is continuing on the tenth (10th) day after receipt of notice of an intent
to cancel by reason of such default (each, an “Event of Default”):

 

Annex A-15

--------------------------------------------------------------------------------


 

(a)           Breach of any term of this Agreement, which breach is not cured
within sixty (60) days after receipt of written notice thereof;

 

(b)           Insolvency or the filing by or against Seller, Timberlands Owner
or Buyer of a petition in bankruptcy (which, in the event of an involuntary
bankruptcy, is not dismissed within ninety (90) days from the date of its
commencement), or appointment by a court of a temporary or permanent receiver,
trustee or custodian; or

 

(c)           If the Mill for any reason ceases all pulping operations for a
period that exceeds twelve (12) consecutive months at any time during the Term.

 

Section 9.2             Effect of Termination.  Termination shall not relieve a
defaulting party of any liability to the nondefaulting party for breach of its
obligations hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1           Definitions. 

 

(a)           The words “hereby,” “herein,” “hereof,” “hereunder” and words of
similar import refer to this Agreement as a whole and not merely to the specific
section, paragraph or clause in which such word appears.  The word “party” or
“parties” means a party or the parties to this Agreement, unless preceded by the
word “third” or unless the context shall otherwise expressly require.  All
references herein to Articles, Sections, Annexes and Exhibits shall be deemed
references to Articles and Sections of, and Annexes and Exhibits to, this
Agreement unless the context shall otherwise require.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” unless already expressly followed by such phrase or the phrase “but
not limited to.”  The definitions given for terms in this Section 10.1 and in
Article I above shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(b)           Whenever used in this Agreement, the following terms shall have
the respective meanings given to them below.

 

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with the first Person.  As used in this definition of the term “affiliate,” and
elsewhere herein with respect to any affiliate of any Person, “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by voting trust, contract or similar arrangement, as
trustee or executor, or otherwise.

 

Annex A-16

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, trust, estate, executor,
legal representative, unincorporated association, association, institution,
corporation, company, partnership, limited liability company, limited liability
partnership, joint venture, government (whether national, Federal, state,
county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) or other entity.

 

Section 10.2           Assignment by Seller. 

 

Except as provided in this Section 10.2, this Agreement may not be assigned by
Seller in whole or in part.  Notwithstanding the foregoing, at any time during
the Term, Seller may assign this Agreement (i) to any lender or lenders as
security for obligations to such lender or lenders in respect to financing
arrangements of Seller or any Affiliate thereof with such lender or lenders, or
(ii) upon prior written notice to Buyer, to any Person that is and at all times
remains an Affiliate of Seller or that merges or consolidates with or into
Seller or that acquires all or substantially all of the ET Timberlands.

 

Section 10.3           Assignment by Buyer. 

 

Except as provided in this Section 10.3, this Agreement may not be assigned by
Buyer in whole or in part.  Notwithstanding the foregoing, at any time during
the Term, Buyer may assign this Agreement (a) to any lender or lenders as
security for obligations to such lender or lenders in respect of financing
arrangements of Buyer or any affiliate thereof with such lender or lenders, or
(b) upon prior written notice to Seller, to any Person that is and at all times
remains an Affiliate of Buyer or that merges or consolidates with or into
Buyer.  Notwithstanding the foregoing, Buyer shall be obligated, and shall be
permitted under this Section 10.3, to assign this Agreement in whole to any
Person that acquires all or substantially all of the assets or stock of Buyer.

 

Section 10.4           Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and personally
delivered or sent by regular U.S. certified mail, telecopy or Federal Express
(or similar type of overnight delivery) to the applicable party at the address
indicated below:

 

If to Buyer:

Escanaba Paper Company
7100 County 426 M.5 Road
Escanaba, Michigan 49829

 

Annex A-17

--------------------------------------------------------------------------------


 

With a copy to:



James D. Okraszewski
7100 County 426 M.5 Road
Escanaba, Michigan 49829
Telecopier No.  906-789-3276
Telephone No.  906-233-2150

 

 

and

Mark Lukacs
7100 County 426 M.5 Road
Escanaba, Michigan 49829
Telecopier No.  906-233-3221
Telephone No.  906-233-2600

 

 

If to Seller:




Plum Creek Marketing, Inc.
2831 North Lincoln Road
Escanaba, Michigan 49829
Attn: Pete Madden
Telecopier No.  906-789-9076
Telephone No.  906-789-9130

 

 

with a copy to:

Plum Creek Marketing, Inc.
999 Third Avenue, Suite 4300
Seattle, Washington 98104
Telecopier No.  206-467-3799
Telephone No.  206-467-3690

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Notice shall be deemed received when (i) hand delivered;
(ii) sent, after receipt of confirmation or answer back if sent by telecopy;
(iii) five Business Days after deposit in the U.S. mails, postage prepaid, for
certified mail; and (iv) one Business Day after delivery to Federal Express (or
similar type of overnight delivery), properly addressed to the applicable party.

 

Section 10.5           Amendment; Waiver.  No amendment, modification or
discharge of this Agreement, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the party against whom
enforcement of the amendment, modification, discharge or waiver is sought.  Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the party
granting such waiver in any other respect or at any other time.  The failure of
either party to insist in any one or more instances upon strict performance of
any of the provisions of this Agreement or take advantage of any of its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights, but the same shall continue and remain in
full force and effect.

 

Annex A-18

--------------------------------------------------------------------------------


 

Section 10.6           Entire Agreement.  This instrument constitutes the entire
agreement between the parties relating to the subject matter hereof, and there
are no agreements, understandings, conditions, representations, or warranties
not expressly set forth herein.

 

Section 10.7           Sovereign Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan, without
reference to the conflicts of laws or choice of law provisions thereof.

 

Section 10.8           Binding Agreement.  Subject to the provisions of Sections
10.2 and 10.3, this Agreement shall bind and inure to the benefit of the parties
and their respective successors and assigns.

 

Section 10.9           Headings.  The section and other headings in this
Agreement are inserted solely as a matter of convenience and for reference, are
not a part of this Agreement, and shall not be deemed to affect the meaning or
interpretation of this Agreement.

 

Section 10.10         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 10.11         Annexes and Exhibits.  All annexes, attachments, schedules
and exhibits to this Agreement referenced herein are incorporated herein by
reference.

 

Section 10.12         Severability, etc.  Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or unenforceability
of any of the terms or provisions of this Agreement in any other jurisdiction. 
If any term or provision of this Agreement is so broad as to be invalid or
unenforceable, the provision shall be interpreted to be only so broad as is
valid or enforceable.  Subject to the foregoing provisions of this
Section 10.12, if any term or provision of this Agreement is invalid or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such term or provision invalid or unenforceable in any other case or
circumstance.

 

Section 10.13         No Presumption Against Drafter.  Each of the parties
hereto has jointly participated in the negotiation and drafting of this
Agreement.  In the event of an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by each of the parties hereto and no presumptions or burdens of proof shall
arise favoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

Annex A-19

--------------------------------------------------------------------------------


 

Section 10.14         Arbitration. 

 

(a)           All controversies, disputes, or claims arising among the parties
in connection with, or with respect to, any provision of this Agreement which
have not been resolved within twenty (20) days after either Buyer, on the one
hand, or Seller, on the other hand, has notified the other in writing of such
controversy, dispute or claim, shall be settled by arbitration administered by
the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.  Notwithstanding anything contained in
this Section 10.14 or the AAA Commercial Arbitration Rules to the contrary, any
arbitrator appointed hereunder to resolve disputes shall be an attorney licensed
to practice law in the United States with experience in commercial real estate
and the timber and paper industries and shall have expertise appropriate to the
dispute.  In addition to the aforementioned qualifications, any arbitrator
appointed hereunder to resolve disputes arising out of any Article IV matter
shall have a familiarity with the factors taken into account in pricing wood
fiber products and shall otherwise be qualified to make the pricing
determinations required by Article IV.

 

(b)           Nothing herein contained shall bar the right of any of the parties
to seek and obtain temporary injunctive relief from a court of competent
jurisdiction in accordance with applicable law against threatened conduct that
will cause loss or damage, pending completion of the arbitration, and the
prevailing party therein shall be entitled to an award of its reasonable
attorneys’ fees and costs.

 

(c)           Notwithstanding anything contained in this Agreement to the
contrary, in the event that any controversy, dispute, or claim exceeds
$10,000,000, this Section 10.14 shall not apply.

 

Except as otherwise provided in this Agreement, this Section shall be
interpreted, governed by and enforced in accordance with the United States
Arbitration Act, 9 U.S.C. Section 1-14.

 

Section 10.15         Sustainable Forestry Initiative.  Seller shall cause the
harvesting activities on the ET Timberlands to be in accordance with the
Sustainable Forestry Initiative during the Term of this Agreement.  From time to
time it may be necessary to agree upon a recognized successor or alternative
standard to the Sustainable Forestry Initiative, which shall be negotiated in
good faith to reflect changes or developments in the evolution of widely
accepted industry standards.

 

Section 10.16         Publicity.  This Agreement is confidential and no party
shall issue press releases or engage in other types of publicity of any nature
dealing with the commercial and legal details of this Agreement without the
other party’s prior written approval.  However, approval of such disclosure
shall be deemed to be given to the extent such disclosure is required to comply
with applicable laws, governmental rules, regulations or other governmental
requirements, or in connection with any financing arrangements of such party. 
In such event, the publishing party shall, to the extent

 

Annex A-20

--------------------------------------------------------------------------------


 

reasonably practicable, furnish, in advance, a copy of such proposed disclosure,
to the other party.

 

Section 10.17         Estoppel Certificates.  Any party shall, at no cost to the
requesting party, from time to time, upon twenty (20) days prior request by the
other party(ies), execute, acknowledge and deliver to the requesting party a
certificate signed by an officer of the certifying party stating that this
Agreement is unmodified and in full force and effect (or, if there have been
modifications, that this Agreement is in full force and effect as modified, and
setting forth such modifications) and the dates through which payments have been
made, and either stating that to the knowledge of the signer of such certificate
no default exists under this Agreement or specifying each such default to which
the signer has knowledge.

 

Section 10.18         Prevailing Party.  If any party brings any proceeding for
the judicial or other interpretation, enforcement, termination, cancellation or
rescission of this Agreement, or for damages for the breach thereof, the
prevailing party in any such proceeding or appeal thereon shall be entitled to
its reasonable attorneys’ fees and court and other reasonable costs incurred, to
be paid by the losing party as fixed by the court in the same or a separate
proceeding, and whether or not such proceeding is pursued to decision or
judgment. 

 

Section 10.19         Original Agreement.  The parties agree that upon execution
of this Agreement by the parties hereto, the Original Agreement shall be
superseded and replaced in all respects by this Agreement and Escanaba Timber
LLC is hereby released from any obligation accruing under the Original Agreement
arising after the date hereof, except for the obligation to return the deposit
made under Section 4.4 of the Original Agreement. 

 

[SIGNATURES ON FOLLOWING PAGE]

 

Annex A-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Annex A-22

--------------------------------------------------------------------------------


 

 

 

PLUM CREEK MARKETING INC.

 

 

 

 

 

By:

/s/ Rick R. Holley

 

 

 

Name: Rick R. Holley

 

 

Title: President and Chief Executive Officer

 

 

 

 

ESCANABA PAPER COMPANY

 

 

 

 

 

By:

/s/ Peter Vogel

 

 

 

 

 

Name: Peter Vogel

 

Title: President

 

Annex A-23

--------------------------------------------------------------------------------